Citation Nr: 0500339	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for narcolepsy with 
memory loss.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of a 
fractured left elbow. 

4.  Entitlement to service connection for residuals of a 
fractured left wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1980.  He was also a member of the Army National Guard 
Reserve and had periods of active duty training and inactive 
duty training from 1982 to 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The claims file was transferred to 
the RO at Albuquerque, New Mexico during the appeal. 

It appears from the record that the veteran has also filed a 
service connection claim for post-traumatic stress disorder 
in July 2003 and for carpal tunnel syndrome, right hand, in 
August 2003.  These matters are hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Narcolepsy with memory loss is not shown during active 
service or until many years after separation from active 
service; narcolepsy with memory loss was not the result of an 
injury while performing active duty training and there is no 
competent medical evidence relating narcolepsy with memory 
loss to any incident or event of active service.

2.  Hypertension is not shown during active service or until 
many years after separation from active service; hypertension 
was not the result of an injury while performing active duty 
training and there is no competent medical evidence relating 
hypertension to active service.

3.  Residuals of a fractured left elbow and left wrist are 
not shown during active service or while performing active 
duty training or inactive duty training, and there is no 
competent medical evidence relating residuals of a fractured 
left elbow and left wrist to any incident or event of active 
service.


CONCLUSIONS OF LAW

1.  Narcolepsy with memory loss was not incurred in or 
aggravated by the veteran's active duty service, nor may be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

3.  Residuals of a fractured left elbow was not incurred in 
or aggravated by the veteran's active duty service, nor may 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Residuals of a fractured left wrist was not incurred in 
or aggravated by the veteran's active duty service, nor may 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claims in a July 2002 
letter, prior to the initial unfavorable agency decision in 
December 2002.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  In addition, the July 2003 statement of the case 
(SOC) and September 2003 VCAA letter provided the veteran 
with a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  The 
VCAA letters and the SOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In 
the present case, the evidence includes the service medical 
records, VA service records, including reserve records, VA 
medical records, private medical records, and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for narcolepsy 
with memory loss, hypertension, and residuals of a fractured 
left elbow and left wrist.  

Service connection and VA compensation benefits are awarded 
for disability resulting from injury suffered or disease 
contracted in line of duty in "the active military, naval, 
or air service."  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Certain chronic 
disabilities, such as arthritis, hypertension, and organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran asserts that he incurred his narcolepsy with 
memory loss, hypertension, and fractures of the left elbow 
and left wrist while he was with the Army National Guard.  In 
a statement from his representative dated February 2004, the 
veteran stated that his narcolepsy with memory loss started 
in the 1980s and the remaining three problems started in July 
1995.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2004).

Narcolepsy with Memory Loss and Hypertension

Upon review, medical records for active duty service between 
April 1970 and July 1980 do not show treatment or diagnosis 
of narcolepsy with memory loss, high blood pressure, or 
hypertension, or within one year following active duty 
service.  Therefore, a presumption in favor of service 
connection for organic disease of the nervous system is not 
for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In fact, the veteran is not asserting that 
these diseases began during active duty service.  

The earliest evidence of treatment for narcolepsy is noted in 
private medical statements from Dr. Mark Paul dated in June 
1984.  In the statements, Dr. Paul indicates that he has 
treating the veteran for narcolepsy since February 1983 and 
that this problem would not prevent him from serving in the 
Guard.  Reserve medical records also document treatment for 
the veteran's narcolepsy; however, there is no competent 
medical evidence showing that the veteran's narcolepsy or 
subsequent memory loss problems was incurred in or aggravated 
during ACDUTRA, or as a result of an injury incurred during 
INACDUTRA.  

As for hypertension, there is also no evidence of treatment 
for high blood pressure or hypertension during active duty 
service, or within one year following active duty service.  
Reports of Medical Examinations (RME) in February 1970, 
August 1973, and April 1975 show normal blood pressure 
readings.  Therefore, a presumption in favor of service 
connection for chronic disease of hypertension is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran stated that he was first diagnosed with 
hypertension in 1995; however, reserve records and private 
medical records from East New Mexico Medical Center did not 
demonstrate treatment or diagnosis of hypertension.  RME in 
April 1984 and April 1986 showed normal blood pressure 
reading, and no diagnosis of hypertension.  VA medical 
records dated in June 2003 do note a diagnosis of 
hypertension.  Nevertheless, there is no competent medical 
evidence showing that the veteran's hypertension was incurred 
in or aggravated during ACDUTRA, or as a result of an injury 
incurred during INACDUTRA.

Residuals of a Fractured Left Elbow and Left Wrist

In his application for compensation, the veteran asserted 
that he fractured his left elbow and left wrist in July 1995.  
Review of the record shows no evidence that he received 
treatment for fracturing either his left elbow or left wrist 
as a result of any injury during ACDUTRA or INACDUTRA.  In 
fact, private medical records from East New Mexico Medical 
Center dated in August 1995 demonstrated that the veteran was 
involved in a motorcycle accident.  The record notes that the 
veteran received emergency care for injuries to his head, 
laceration to his left wrist with an underlying fracture, 
fracture of his left femur, and multiple abrasions to his 
extremities.  X-ray report dated in August 1995 indicates a 
fractured left wrist.  There appears to be no treatment for a 
fractured elbow in the record as a result of the motorcycle 
accident.  Nevertheless, assuming he did fracture his left 
elbow along with his left wrist, there is again no evidence 
that these injuries occurred while performing ACDUTRA or 
INACDUTRA.  Moreover, there is no evidence that he aggravated 
his left wrist or left elbow problems while performing 
ACDUTRA.  

III.  Conclusion

The Board notes that the veteran was not provided a VA 
examination with his claims.  However, there is no competent 
evidence showing that the veteran's narcolepsy with memory 
loss, hypertension, or residuals of a fractured left elbow 
and left wrist were incurred in active duty service, within 
one year following active duty service, or are otherwise 
related to active duty service.  Furthermore, none of these 
disabilities was the result of an injury while performing 
ACDUTRA or INACDUTRA, nor were they aggravated while 
performing ACDUTRA or INACDUTRA.  Therefore, a VA examination 
opinion would only be speculative in nature as there is no 
evidence in the record to support service connection.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
narcolepsy with memory loss, hypertension, or residuals of a 
fractured left elbow and left wrist are due to or otherwise 
related to service.  Thus, the veteran's service connection 
claims are denied.


ORDER

Entitlement to service connection for narcolepsy with memory 
loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a 
fractured left elbow is denied.

Entitlement to service connection for residuals of a 
fractured left wrist is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


